                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                     )    CASE NO. 1:96CR54
                                              )
                       PLAINTIFF,             )    JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )    ORDER ON VIOLATION OF
                                              )    CONDITIONS OF SUPERVISED
                                              )    RELEASE
KARLOS NORMAN,                                )
                                              )
                      DEFENDANT.              )


       A violation report was filed in this case on April 17, 2018. The Court referred this

matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and to

file a report and recommendation. The magistrate judge reported that a supervised release

violation hearing was held on May 25, 2018. The defendant admitted to the following

violations:

          1.   New Law Violation – Cuyahoga County Common Pleas Court
               case CR-18-627937-A;
          2.   Illicit Substance Use.

       The magistrate judge filed a report and recommendation on November 6, 2018, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

       A final supervised release violation hearing was conducted on November 26,

2018. Defendant Karlos Norman was present and represented by Attorney Jacqueline

Johnson. The United States was represented by Assistant United States Attorney Daniel
Riedl. United States Probation Officer Ashley Frank was also present at the hearing.

        No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

        IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of twenty

(20) months on each of counts 7 and 8, to run concurrently, with credit for time served in

federal custody since April 19, 2018. The Court recommends that the defendant be placed

at FCI Elkton, and that the defendant receive mental health treatment at the designated

facility.

        No term of supervised release shall follow.

        The defendant is remanded to the custody of the United States Marshal.

        IT IS SO ORDERED.


Dated: November 26, 2018
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
